Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	This communication is in response to the amendment filed 7/8/2022. Claims 1-5, 7-12, and 14-20 have been amended. Claims 6 and 13 have been canceled. Claims 21 and 22 have been added. Claims 1-5, 7-12, and 14-20 are currently pending and have been examined.

Response to Arguments
A.	Applicant's arguments with respect to the rejection of claims 1-5, 7-12, and 14-22 under 35 USC 101 have been fully considered but they are not persuasive.
Applicant argues starting on page 15 that “the claims are not directed to any method of organizing human activity but rather an improved computer functionality and improved computing tool that is specifically directed to, and can only operate in, a computing environment.” Examiner respectfully disagrees.
Applicant initially asserts that the rejection oversimplifies and generalizes the claimed features. However, Applicant is citing to Examiner’s explanation of why the limitations, listed in full within the rejection, are considered to fall within the scope of a method of organizing human activity. This explanation is offered to clarify Examiner’s reasoning and does not represent the entire extent of the claim construed as falling within the abstract idea. The full list of limitations provided in Step 2A Prong 1 forms the basis for why the claim recites an abstract idea.
Applicant asserts starting on page 17 that “Examiners are instructed to first look to the specification to determine if the specification sets forth a description that one of ordinary skill would recognize as an improvement,” “[o]nce it is determined that the specification does set forth a description that one of ordinary skill would recognize as an improvement, the Examiner is to ensure that this improvement is reflected in the limitations of the claim. Moreover, Examiners are not to make any qualitative judgement as to the merits of the asserted improvement; only whether one of ordinary skill would recognize the specification as setting forth an improvement.” Examiner respectfully disagrees with Applicant’s interpretation of the cited guidelines. Section III(B) of the October 2019 Update as cited by Applicant states that when determining whether a claim recites an improvement in the functioning of a computer or an improvement to other technology examiners are to whether the improvement is disclosed in sufficient detail within the specification such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. Where this is the case, the claim must be evaluated to ensure that the claim reflects the disclosed improvement. However, the “improvement” being discussed in this context is an improvement in the functioning of a computer or an improvement to other technology, not merely an asserted usefulness in providing a function. Applicant cites to portions of the disclosure which describe the overall function being performed by the claim and a description of the motivation behind that functionality. The specification does not, however, describe improvement in the functioning of a computer or an improvement to other technology itself. Furthermore, Examiner disagrees with Applicant’s assertion that the claimed invention is solving a problem “specifically in social media posts and social media discussion forums, which only exist in computer technology.” While the claimed invention uses social media as a data source, it does not solve a problem existing in social media itself. 
Examiner likewise respectfully disagrees with Applicant’s assertion on page 19 that “identifying adverse drug reactions between medications is a complex one that is not practically able to be performed by human beings.” As noted below in Step 2A Prong 1 of the rejection, monitoring for adverse drug reactions and interactions is, and has been, routinely performed by many organizations and healthcare providers as part of pharmacovigilance requirements. 

Applicant argues starting on page 20 that the claims are integrated into a practical application because they require elements such as a medication interaction detection engine to detect the interactions of medications from social media posts, and require an ordered combination of computer operations to perform that function. Applicant asserts that search engines, social media posts, discussion forums, and textual message data only exist in computer technology and therefore the claims do not recite a method of organizing human activity. Examiner respectfully disagrees. Step 2A Prong 2 specifically addresses each computing element within the claims and the role within the claim limitations as a whole each computing element performs. The rejection addresses how each of the elements cited by Applicant, such as the various engines and social media systems, encompass generic computing elements running software, and also explains why the particular functions those computing elements are recited as performing within the abstract idea do not rise above instructions to implement the abstract idea using computers as tools. The use of general computing elements merely to implement functions such as collecting data from sources, performing calculations using that data, and generating a conclusion based on those calculations is not sufficient to integrate the abstract idea into a practical application. The recited engines used to perform the data collection and processing functions are merely general-purpose computing devices, and are merely being used to implement these functions.
Applicant cites to Example 37 of the Subject Matter Eligibility Examples on page 23, asserting that one of the claims in that Example was found to integrate a mental process into a practical application because it recited an improvement over prior systems and does not need to improve hardware operation. Examiner respectfully disagrees. In Example 37 the claim referenced by Applicant was specifically directed to an improvement to a user interface, and it was held to integrate the recited mental process into a practical application because it improved that user interface. An improved user interface constitutes an improvement to a computer itself, and, critically, the invention was directed to that improvement, i.e. the interface was not merely being used to display results following performance of the abstract idea. This principle applies equally to Examples 40 and 42 cited by Applicant. Example 41 specifically involves the recitation of a mathematical process, and is also particularly directed to an improvement in the functioning of computer technology. To quote from the preamble of the claim in Example 41, the claim is directed to “A method for establishing cryptographic communications between a first computer terminal and a second computer terminal.” The computer elements are not merely being used to implement data collection and processing tasks. Rather, the claim itself is directed to an improvement in the ability of the computing elements to communicate with each other. Examiner notes that these examples, and each analysis under 35 USC 101, are fact-specific by nature and rely on the particulars of the inventive concept within the claims, the particular abstract idea being recited within the claims, and how any additional elements are integrated into the claims along with the specific functions being performed by those additional elements. Examiner therefore disagrees with Applicant’s assertion that all of these examples, each illustrating a different fact-pattern, can be abstracted to broad, generic principles which then can be applied to fact-patterns distinct from the examples themselves. 
Applicant lastly argues that the limitations of newly added claims 21 and 22 result in an improved computing tool and are not directed to any method of organizing human activity. Examiner respectfully disagrees. For example, Examiner disagrees that a Latent Dirichlet Allocation model cannot exist outside of computers in a manner that precludes the claims from being directed to an abstract idea. Even if an LDA model were considered to be an algorithm exclusive to computers, which again Examiner disputes, the use of a computer-algorithm to process data would still constitute instructions to implement functions within the abstract idea using a computer. Algorithms such as LDA are general-purpose algorithms useful for analyzing data, and applying a general-purpose algorithm to implement data analysis functions within an abstract idea is not sufficient to integrate the claim into a practical application.
The rejection under 35 USC 101 is maintained.

B.	Applicant's arguments with respect to the rejection of claims 1-5, 7-12, and 14-22 under 35 USC 112(a) have been fully considered but they are not persuasive.
Applicant argues starting on page 28 that a person of ordinary skill in the art of artificial intelligence mechanisms would not need a step-by-step recipe “in order to be able to make and/or use the described invention,” as well as “determine that the inventors were able to realize the functionality described in the application, and claimed in the present claims, in whatever coding, algorithm, application, hardware, or the like, suitable to the particular embodiment, without undue experimentation.” However, the standards cited by Applicant, i.e. ability to make and/or use without undue experimentation, are exclusive to determining enablement. These standards do not apply to the question of whether the disclosure provides sufficient written description for the challenged limitations.
Applicant argues that the disclosure adequately describes the use of LDA algorithms, citing to paragraphs 33, 34, and 76-79. However, Examiner is not challenging the disclosure of the LDA algorithms. As explained below in each rejection, the specification and drawings fail to provide adequate written description because there is no disclosure of how each of the probabilities generated by the LDA algorithms are combined to yield the result ultimately used to determine whether to generate the indication of an adverse drug reaction. It is not sufficient to merely state that multiple probabilities are “combined” or “compared” in order to generate the final probability critical to the functioning of the invention. It is the combined adverse event probability of occurrence, the adverse event seriousness probability of occurrence, and the adverse event expectedness probability of occurrence which are asserted as lacking written description, not the use of LDA to generate the adverse event probability, seriousness concepts probability, and expectedness probability.
The rejection under 35 USC 112(a) is maintained. 

C.	Applicant’s arguments with respect to the rejection of claims 1-5, 7-12, and 14-20 under 35 USC 103 have been fully considered and are persuasive.  The corresponding rejection has been withdrawn. 

Claim Objections
The prior objections to claims 5, 12, and 19 are withdrawn based on the amendment filed 7/8/2022.

Claims 9 and 15 are objected to because of the following informalities:  
Claims 9 and 15 recites two semicolons in line 21 and line 22 respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 7-12, and 14-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-5, 7, 21, and 22 are drawn to a method, claims 8-12 and 14 are drawn to a computer program product comprising a computer readable storage medium, and claims 15-20 are drawn to a system, each of which is within the four statutory categories.

Step 2A(1)
Claim 1 recites, in part, automatically detecting interactions of medications from social media posts by:
searching a set of social media posts for specific indicators of the identified medication under consideration present in the set of social media posts to identify one or more discussion forums pertaining to patients discussing the medication under consideration responsive to receiving an identification of a medication under consideration, wherein the social media posts comprise textual message data from a plurality of users of one or more social media websites;

mapping text in social media posts of each discussion forum of the one or more discussion forums to a corresponding corpus of data and generating a list of concepts that correspond to the textual message data of the one or more discussion forums based on the mapping to the corresponding corpus of data and concepts present in the corresponding corpus of data for each discussion forum;

processing the list of concepts to identify one or more medications present in the list of concepts and one or more adverse events in the list of concepts;

identifying, by processing the one or more medications from the list of concepts, one or more topics in the one or more discussion forums directed to the one or more medications and generating a medication probability for each topic at least by executing a probabilistic model on the identified one or more medications and one or more topics, wherein the probabilistic model utilizes a first data structure that describes a probability of selecting a particular word or phrase when sampling a particular topic in the one or more discussion forums, and a second data structure that describes a probability of selecting the particular topic when sampling text from the one or more discussion forums, to generate the medication probability for each topic;

identifying, in the list of concepts, one or more adverse events, one or more seriousness concepts, and one or more expectedness concepts, corresponding to the one or more topics;

generating an adverse event probability, a seriousness concepts probability, and an expectedness probability for each topic in the one or more topics at least based on the identified one or more adverse events, one or more seriousness concepts, and one or more expectedness concepts, corresponding to the topic;

determining, for each medication in the one or more medications, a combined adverse event expectedness probability of occurrence based on a combination of the adverse event probability, seriousness concepts probability, and expectedness probability for each topic, in the one or more topics, corresponding to the medication; and

responsive to the adverse event probability of occurrence for at least one medication in the one or more medications exceeding a predetermined threshold, generating an indication that social media indicates an adverse drug reaction to the medication under consideration.

These steps amount to managing personal behavior and therefore fall within the scope of a method of organizing human activity. Examiner considers these limitations to fall within the scope of a method of organizing human activity based on the limitations setting out a process of searching social media text message data for information that identifies a medication as well as information that indicates an adverse event and the seriousness and expectedness of the adverse event, and determining that the social media data indicates an adverse event if the combined probabilities of the adverse event, its seriousness and expectedness are above a predetermined level. Collecting information on potential adverse drug events is routinely performed as part of ongoing pharmacovigilance and ADR surveillance by government agencies, drug companies, and healthcare providers. The use of information from social media and consideration of the probabilities of the adverse event, its seriousness, and its expectedness as part of the process still falls within this activity.
Independent claims 8 and 15 recite similar limitations and also recite an abstract idea under the same analysis. 

Step 2A(2)
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to: 

A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f) 
Claims 1 and 15 additionally recite a) a data processing system comprising at least one processor and at least one memory where the processor is recited as performing data processing steps within the method and the memory is recited as storing instructions executed by the processor, b) a social media search engine recited as performing the function of searching the social media posts for the specific indicators, c) one or more social media computing systems recited as being searched by the social media search engine, d) a metamap recognition engine recited as performing natural language processing and computational linguistics processing on the textual message data to map the text in the social media posts, e) a medication detection engine recited as performing the function of identifying the one or more medications present in the list of concepts, and f) the probabilistic model being a probabilistic computer model recited as performing the function identifying the one or more topics directed to the one or more medications and generating the medication probability using the first and second data structures.

Claim 8 additionally recites a computer program product comprising a computer readable storage medium having a computer readable program stored therein, wherein the computer readable program, when executed on a data processing system, causes the data processing system to implement a medication interaction detection engine, and where the computer program product performs the subsequent data processing functions.

Paragraph 18 describes a computer program product as having computer instructions executed by one or more “hardware devices,” and implemented as software executing general purpose hardware. 
Paragraph 20 states that “the use of the term "engine," if used herein with regard to describing embodiments and features of the invention, is not intended to be limiting of any particular implementation for accomplishing and/or performing the actions, steps, processes, etc., attributable to and/or performed by the engine… [and] may be, but is not limited to, software, hardware and/or firmware or any combination thereof that performs the specified functions including, but not limited to, any use of a general and/or specialized processor in combination with appropriate software loaded or stored in a machine-readable memory and executed by the processor”. Paragraph 30 describes the social media search engine, the metamap recognition engine, and medication detection engine as part of this software engine. Paragraph 32 describes the metamap recognition engine performing natural language processing and computational-linguistic techniques. However, no description is provided of either of these functions beyond a statement that they are used to generate the list of concepts. Each of the social media search engine, metamap recognition engine, and medication detection engine is accordingly construed as software running on generic computer hardware.
Examiner notes that there is no express disclosure of a “social media computing system” in either the specification or drawings, with the closest disclosure being that of searching social media posts on discussion forums as described in paragraphs 31 and 32. The “social media computing system” is given its broadest reasonable interpretation as a generic computer system.

Examiner also notes that the closest disclosure to a “probabilistic computer model” is the disclosure of using probability engine 114 to execute a probabilistic model (see e.g. paragraphs 34-36). As cited above, the disclosure states that the “engines” are merely software executing on general-purpose computer hardware. The “computer” portion of the model is therefore construed as general-purpose computer hardware used to perform the data processing function of the model.

Paragraphs 72, 75, and 82 further describe data processing systems for implementing the functions as any of a number of computing devices such as servers, clients, tablet computers, laptops, PDAs, and other forms of general-purpose computers.

Each of the above additional limitations only amounts to mere instructions to implement the functions of the abstract idea using general-purpose computers. For example, claim 8 broadly recites the computer program product as “causing” a data processing system to perform the subsequent functions within the abstract idea and claim 15 likewise broadly recites the at least one processor as being caused to perform the subsequent functions. The various engines likewise only amount to software being used to implement data processing functions within the abstract idea. Reciting general purpose computer elements as implementing data-processing and manipulation functions is not sufficient to integrate the abstract idea into a practical application.

The above claims, as a whole, are therefore directed to an abstract idea.

Step 2B
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of:
A.	Instructions to Implement the Judicial Exception. MPEP 2106.05(f)
As explained above, claims 1, 8, and 15 only recite the data processing system comprising at least one processor and at least one memory, social media search engine, one or more social media computing systems, metamap recognition engine, medication detection engine, and probabilistic computer model as tools for performing the steps of the abstract idea, and mere instructions to perform the abstract idea using a computer is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.05(f)

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.

Depending Claims
Claims 2, 9, and 16 recite wherein generating a seriousness probability for each topic in the one or more topics further comprises, for each seriousness concept in the one or more seriousness concepts identified in the list of concepts: identifying at least one first topic, in the one or more topics that is directed to the one or more seriousness concept and generating a seriousness concept probability for the at least one first topic; and generating a seriousness concept probability for the at least one first topic; and generating an adverse event seriousness probability of occurrence for each medication corresponding to the at least one first topic based on the seriousness concept probability for the at least one first topic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 9 additionally recites the data processing system as performing the above functions. However, as explained above with respect to claim 9, reciting general purpose computer elements such as the data processing system as implementing data-processing and manipulation functions is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.
Claim 16 additionally recites the processor as performing the above functions. However, as explained above with respect to claim 16, reciting general purpose computer elements such as the processor as implementing data-processing and manipulation functions is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 3, 10, and 17 recite wherein generating the expectedness probability for each topic in the one or more topics further comprises, for each expectedness concept in the one or more expectedness concepts identified in the list of concepts: identifying at least one second topic, in the one or more topics that is directed to the expectedness concept, and generating an expectedness concept probability for the at least one second topic; and generating an adverse event expectedness probability of occurrence for each medication corresponding to the at least one second topic based on the expectedness concept probability for the at least one second topic. These limitations fall within the scope of the abstract idea as set out above. 
Claim 10 additionally recites the data processing system as performing the above functions. However, as explained above with respect to claim 9, reciting general purpose computer elements such as the data processing system as implementing data-processing and manipulation functions is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.
Claim 17 additionally recites the processor as performing the above functions. However, as explained above with respect to claim 16, reciting general purpose computer elements such as the processor as implementing data-processing and manipulation functions is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 4, 11, and 18 recite wherein the combined adverse event probability of occurrence for a medication in the one or more medications is calculated based on a combination of the adverse event probabilities associated with each topic associated with the medication, the seriousness concept probabilities associated with each topic associated with the medication, and the expectedness concept probabilities associated with each topic associated with the medication. These limitations fall within the scope of the abstract idea as set out above. 
Claim 11 additionally recites the data processing system as performing the above functions. However, as explained above with respect to claim 9, reciting general purpose computer elements such as the data processing system as implementing data-processing and manipulation functions is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.
Claim 18 additionally recites the processor as performing the above functions. However, as explained above with respect to claim 16, reciting general purpose computer elements such as the processor as implementing data-processing and manipulation functions is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 5, 12, and 19 recite wherein the list of concepts that appear in the one or more discussion forums is generated by: mapping text in each of the one or more discussion forums to one or more corpora of data; and responsive to a portion of the text matching at least one attribute of an entry in the one or more corpora of data, adding the portion to the list of concepts as a concept. These limitations fall within the scope of the abstract idea as set out above. 
Claim 12 additionally recites the data processing system as performing the above functions. However, as explained above with respect to claim 9, reciting general purpose computer elements such as the data processing system as implementing data-processing and manipulation functions is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.
Claim 19 additionally recites the processor as performing the above functions. However, as explained above with respect to claim 16, reciting general purpose computer elements such as the processor as implementing data-processing and manipulation functions is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claims 7, 14, and 20 recite wherein the probabilistic model comprises at least one Latent Dirichlet Allocation (LDA) model. These limitations fall within the scope of the abstract idea as set out above. 
Claims 7, 14, and 20 additionally recite the probabilistic model being a probabilistic computer model.
As explained above, the closest disclosure to a “probabilistic computer model” is the disclosure of using probability engine 114 to execute a probabilistic model (see e.g. paragraphs 34-36). As cited above, the disclosure states that the “engines” are merely software executing on general-purpose computer hardware. The “computer” portion of the model is therefore construed as general-purpose computer hardware used to perform the data processing function of the model.
Using a computer for the probabilistic model therefore only amounts to mere instructions to implement the functions of the abstract idea using general-purpose computers. Reciting general purpose computer elements as implementing data-processing and manipulation functions is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.

Claim 21 recites wherein the at least one LDA computer model comprises: a first LDA model configured to operate on composites comprising the set of social media posts of the one or more discussion forums, and topics corresponding to the one or more medications; and a second LDA model configured to operate on composites comprising the set of social media posts of the one or more discussion forums, and topics corresponding to adverse events.

Claim 21 additionally recites the first LDA model being a first LDA computer model and the second LDA model being a second LDA computer model.
As explained above, the closest disclosure to a “probabilistic computer model” is the disclosure of using probability engine 114 to execute a probabilistic model (see e.g. paragraphs 34-36). Paragraph 33 describes an LDA model as a type of probabilistic model. As cited above, the disclosure states that the “engines” are merely software executing on general-purpose computer hardware. The “computer” portion of the first and second LDA models is therefore construed as general-purpose computer hardware used to perform the data processing function of the model.
Using a computer for the first and second LDA models therefore only amounts to mere instructions to implement the functions of the abstract idea using general-purpose computers. Reciting general purpose computer elements as implementing data-processing and manipulation functions is not sufficient to integrate the abstract idea into a practical application or to amount to significantly more than the abstract idea.



Claim 22 recites the additional elements of wherein generating the indication that social media indicates an adverse drug reaction to the medication under consideration further comprises inputting the indication to a question answering computer pipeline, comprising a plurality of reasoning algorithms that are executed on one or more queries generated from natural language processing of an input natural language question, wherein the indication is input as part of an input corpus upon which at least one reasoning algorithm in the plurality of reasoning algorithms of the question answering computer pipeline operates to evaluate evidence supporting one or more candidate answers, generated by the question answering computer pipeline, to an input natural language question
However, the above additional elements only amount to a combination of mere instructions to apply the abstract idea using machines as tools and insignificant extra-solution activity. Specifically, the question answering computer pipeline comprising the plurality of reasoning algorithms and the natural language processing only amount to mere instructions to implement using generic computer components. Paragraphs 56 and 57 describe the question answering computer pipeline performing the NLP as being implemented using processor-based devices connected to a network, which is construed as a generic computing element. The use of generic computing elements to implement data processing tasks is not sufficient to integrate an abstract idea into a practical application or to amount to significantly more than an abstract idea.

The limitations reciting inputting the indication as part of an input corpus upon which at least one reasoning algorithm in the plurality of reasoning algorithms operates to evaluate evidence supporting one or more candidate answers to an input natural language question constitute insignificant extra-solution activity. Examiner notes that these functions are not positively recited as required to be performed during the claimed method, but rather are merely descriptive of functions performable by the question answering computer pipeline separately from the actual functions of the method. Additionally, the claim states that “generating the indication” further comprises the subsequent steps, but none of the subsequently recited steps actually influence the generation of the indication. These limitations are therefore only nominally or tangentially related to the actual invention as presently recited.
These limitations further amount to well-understood, routine and conventional activity under Step 2B. As noted above, these limitations do not actually positively recite steps required to be performed as part of the method. Rather, they describe functions which could separately be performed by the question answering computer pipeline subsequent to inputting the indication. The actual inputting only constitutes a form of receiving or transmitting data and/or storing and retrieving information in memory, which constitutes well-understood, routine and conventional activity in situations where the limitations are insignificant extra-solution activity. See MPEP 2106.05(d).
The above limitations are therefore not sufficient to integrate an abstract idea into a practical application or to amount to significantly more than an abstract idea.

Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. 

Claims 1-5, 7-12, and 14-22 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-12, and 14-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

With regard to claims 1, 8, and 15, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of determining a combined adverse event expectedness probability of occurrence. 
Each of claims 1, 8, and 15 recites identifying the combined adverse event expectedness probability of occurrence “based on a combination of the adverse event probability, seriousness concepts probability, and expectedness probability for each topic, in the one or more topics, corresponding to the medication”. 
Paragraph 37 states that “[b]ased on the adverse event probability of occurrence for each medication, the seriousness probability for each topic, and the expectedness probability for each topic, if the combined probability exceeds a predetermined threshold, alert engine 116 generates an indication” (see e.g. paragraph 37, emphasis added). No disclosure is provided of how any of the adverse event probability of occurrence for each medication, the seriousness probability for each topic, and the expectedness probability for each topic are used to determine a combined probability. Furthermore, Examiner notes that the disclosure describes the combination as using the “adverse event probability of occurrence” for each medication, which is described as generated by “comparing” the adverse event probability for each topic and the medication probability for each topic. This is not sufficient to provide written description support for determining an adverse event probability of occurrence for each medication which is in turn required for the combination of the adverse event probability, seriousness concepts probability, and expectedness probability for each topic. 
By not providing any example of an algorithm or steps used to achieve the claimed function, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.
Claims 2-5, 7, 9-12, 14, and 16-22 inherit the deficiencies of claims 1, 8, and 15 through dependency and are likewise rejected.

With regard to claims 2, 9, and 16, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of generating an adverse event seriousness probability of occurrence for each medication. 
Each of claims 2, 9, and 16 recites identifying the adverse event seriousness probability of occurrence by “comparing the seriousness probability for each topic to the adverse event probability of occurrence for each medication.” The disclosure further states “[u]sing a probabilistic model, probability engine 114 compares the seriousness probability for each topic to the adverse event probability of occurrence for each medication to identify an adverse event seriousness probability of occurrence for each medication” (see e.g. paragraph 35). However, broadly stating that the adverse event seriousness probability of occurrence is determined “using a probabilistic model” is not sufficient to provide written description support for how that function is actually performed. Likewise, “comparing” two probabilities, in this case the seriousness probability for each topic and the adverse event probability of occurrence for each medication, using a generic probabilistic model is not itself sufficient to provide written description support for determining a third probability, i.e. the adverse event seriousness probability of occurrence for each medication. No description is provided of how such a comparison generates the adverse event seriousness probability of occurrence for each medication.
By not providing any example of an algorithm or steps used to achieve the claimed function, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.
Claims 3, 4, 10, 11, 17, and 18 inherit the deficiencies of claims 2, 9, and 16 through dependency and are likewise rejected.

With regard to claims 3, 10, and 17, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of identifying an adverse event expectedness probability of occurrence for each medication.
Each of claims 3, 10, and 17 recites identifying the adverse event expectedness probability of occurrence for each medication by “comparing the expectedness probability for each topic to the adverse event probability of occurrence for each medication.” The disclosure further states “[u]sing a probabilistic model, probability engine 114 compares the expectedness probability of occurrence for each topic to the adverse event probability of occurrence for each medication to identify an adverse event expectedness probability of occurrence for each medication” (see e.g. paragraph 36). However, broadly stating that the adverse event expectedness probability of occurrence is determined “using a probabilistic model” is not sufficient to provide written description support for how that function is actually performed. Likewise, “comparing” two probabilities, in this case the expectedness probability for each topic and the adverse event probability of occurrence for each medication, using a generic probabilistic model is not itself sufficient to provide written description support for determining a third probability, i.e. the adverse event expectedness probability of occurrence for each medication. No description is provided of how such a comparison generates the adverse event expectedness probability of occurrence for each medication.
By not providing any example of an algorithm or steps used to achieve the claimed function, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.
Claims 4, 11, and 18 inherit the deficiencies of claims 3, 10, and 17 through dependency and are likewise rejected.

With regard to claims 4, 10, and 18, the specification does not provide sufficient written description of the claimed subject matter to show that applicant had possession of a method or system capable of determining a combined adverse event probability of occurrence for a medication in the one or more medications 
Each of claims 4, 11, and 18 recites that the combined adverse event probability of occurrence “is calculated based on a combination of the adverse event probabilities associated with each topic associated with the medication, the seriousness concept probabilities associated with each topic associated with the medication, and the expectedness concept probabilities associated with each topic associated with the medication.” 
The disclosure only reflects the language used in the claims, stating “[b]ased on the adverse event probability of occurrence for each medication, the seriousness probability for each topic, and the expectedness probability for each topic, if the combined probability exceeds a predetermined threshold, alert engine 116 generates an indication” (see e.g. paragraph 37, emphasis added). No disclosure is provided of how any of the adverse event probability of occurrence for each medication, the seriousness probability for each topic, and the expectedness probability for each topic are used to determine a combined probability.
By not providing any example of an algorithm or steps used to achieve the claimed function, Applicant has failed to show the actual subject matter in their possession at the time of the invention in a way sufficient to reasonably convey to one skilled in the relevant art that Applicant had possession of the claimed invention at the time the application was filed.

	Claim Rejections - 35 USC § 112(b)
The previous rejection of claims 1-20 under 35 USC 112(b) is withdrawn based on the amendment filed 7/8/2022.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yang et al, Filtering big data from social media - Building an early warning system for adverse drug reactions.
Chen et al, Mining Patients’ Narratives in Social Media for Pharmacovigilance: Adverse Effects and Misuse of Methylphenidate.
Xiao et al, Adverse Drug Reaction Prediction with Symbolic Latent Dirichlet Allocation.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM G LULTSCHIK whose telephone number is (571)272-3780. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Gregory Lultschik/Examiner, Art Unit 3626